Eschweiler, J.
(dissenting). I concur with the construction given by the majority opinion to the provision in the contract as to liquidated damages and as to the small items mentioned.
I think, however, that the doctrine invoked by defendant as to the controlling and final effect to be given to the commissioners’ determination upon all questions concerning the execution of the work and interpretation of the specifications while, as held by the majority opinion, applicable here upon questions which they answered in their own favor, is equally applicable and binding upon questions arising during the work and answered in effect by the commissioners in plaintiffs’ favor. In other words, that in fairness such a sword placed in their hands by the contract should be two-edged and cut both ways. It was expressly so held in Chicago, St. F. & C. R. Co. v. Price, 138 U. S. 185, 194, 11 Sup. Ct. 290.
The contracts and specifications made parts thereof required plaintiffs to do this work “under the control, direction, and supervision of the commissioners and their engineer.”
The term “engineer” was defined as such person “as shall be employed by the commissioners to superintend, under the direction of said commissioners, the construction of said proposed work.” Such an engineer was appointed and acted.
The commissioners were defined as the persons appointed and “who are possessed of the powers and charged with the duties provided in chapter 419, Laws 1905,” etc.
Under this same chapter and by sec. 1379 — 15, Stats., the *317commissioners are required to give a bond conditioned. for the faithful discharge of their duties and faithful accounting for and application of all moneys. By sub. 6 of the same section it was provided that on the first Tuesday of July of each year they shall file with the clerk of the court an itemized statement of receipts and disbursements “and an additional statement of the length of the ditch or ditches dug, with their width, depth, prices per cubic yard, and all such other items as shall be necessary to give an intelligible understanding of the expenditures of all moneys disbursed, and leave said report in said office for examination by parties interested at all times.”
This statutory provision as to the statements of the width and depth of the ditches dug was deliberately ignored and disregarded by the commissioners, and in none of the statements filed by them during this period was such requirement complied with, and in two of such annual statements they expressly say they have “made no detailed inspection of the ditches and laterals for the reason that none of the work has' been accepted, and under the contract the contractor is compelled to keep the ditches and laterals in repair until the work is accepted.”
The conclusion seems to me clear that these commissioners and their engineer were charged with the constant and continuous duty of inspection and supervision of the work as it progressed. The very fact that the statute required them to report to the court, for the benefit of those whose money was being expended, the width and depth of the ditches dug is an express mandate of the law under which they are acting, requiring that they inform themselves constantly as the work progressed, not only of the length of the ditches that were being dug, but of the equally important features as to the width and depth. It is evident from the testimony this could have been ascertained from time to time by the commissioners and the engineer as the work was progressing nearly if not quite as well as it was done in 1915 when the work was practically over. They could not interpret the *318contract to the effect nor lawfully insert any provision in the contract having an effect that would nullify the plain statutory duty imposed upon them.
Payments were constantly being made by these commissioners to the plaintiffs for the work being done. Such payments were made under and pursuant to the provision in the specifications which has been cited in the majority opinion, but for convenience is here repeated and reads as follows:
“(3) Intermediate payments based upon approximate estimates, for work performed during the preceding month, will be made during the first week of each succeeding month during the progress of the work, and will be payable on or about the 15th day of such succeeding month. Such payments shall be eighty per cent, of the contract price for the work that shall be completed to the satisfaction of the commissioners or such other portion or percentage thereof as may be agreed upon between the parties hereto, and the remainder of the contract price shall be paid within ten days after the completion of the contract to the satisfaction of the commissioners.”
There is no' provision in the contract here involved, or in the specifications, which in any wise qualifies the language above quoted with reference to these intermediate payments. The situation, therefore, is totally different from that in many cases upon building contracts where provisions are ordinarily inserted to the effect that such intermediate payments shall not be construed as an acceptance of the work, a particular instance of which may be found in Siebert v. Roth, 118 Wis. 250, bottom of p. 251, 95 N. W. 118. Some such equivalent restriction as appears in that case can be found in the standard form of agreement between contractor and owner issued by the American Institute of Architects and under which a large number of building contracts are performed.
The provision above quoted authorized payments to be made by the commissioners for work that shall be completed to the satisfaction of the commissioners and the payments to be eighty per cent, of the contract price for such work. *319This provision evidently charges the duty upon the commissioners to pay for work which is completed to the one hundred per cent, satisfaction and then a withholding of the twenty per cent, of the contract price until the final completion of the contract, and not a payment for work which has been completed only up to the eighty per cent, of the requirements of the contract. They are plainly required to see to it that no payments shall be made for any length of ditch claimed to have been excavated unless such length of ditch has been done to their satisfaction, and this should be held to mean completed not only in length but in depth and width.
I can see no grounds upon which it can be inferred that the satisfaction of the commissioners as to the completion of the work upon which they make partial payments is any different from the satisfaction of the commissioners when the remainder of the contract price is to be paid. It must be final and not subject to subsequent change or revocation. The nature of the work was such that it is self-evident that it would be a very expensive process for the contractor to return to a ditch or lateral upon which work had once been done and do further work therein. The commissioners had absolute control of the situation by their power to' direct and supervise, and when the work was not progressing to their satisfaction as to the requirements of length or width or depth they might refuse such partial payments until the work was so done, and their determination in that regard would be final and decisive on the plaintiffs. Having by their payments in effect recognized that the work in the ditches for whose length the payments were being made were completed to' their satisfaction, they ought to be bound thereby. How else could they comply with the statutory conditions for a faithful discharge of their duty and faithful accounting for an application of all the moneys received by them unless and except they saw to it that the work under their direction and supervision was being done to their satisfaction at the time they thus disbursed the money ?
*320I think, therefore, that these payments were not in the nature of so-called progress certificates, but were absolute and binding as a determination of matters which were then possible of ascertainment (see Hebert v. Dewey, 191 Mass. 403, 411, 77 N. E. 822); and that the work being done here under the control and direction of the engineer and commissioners is within the rule recognized as to building contracts in such cases as Ashland L., S. & C. Co. v. Shores, 105 Wis. 122, 131, 81 N. W. 136; Laycock v. Moon, 97 Wis. 59, 72 N. W. 372.
I think also that their acts in entering into- the second contract, which would have been a perilous thing to do if at that time the contractors were committing such serious breaches of the first contract as it is now claimed they did; their statements filed with the clerk certifying in effect to the fact that the work was progressing satisfactorily except as to the question of speed; their obtaining the new bond from the surety company upon the stipulation signed by one of them, also- expressing satisfaction with the work, all are of weighty consideration in determining that the commissioners should be estopped from now going behind the indicated satisfaction with the work from time to time, as shown by their partial payments. I do- not think they should be permitted to take the stand that they, as trustees, have overpaid these contractors for work which was being done before their eyes and under their supervision on the claim that they are now not satisfied with the same.